 UNION NACIONALDE TRABAJADORESUnion Nacional de Trabajadores and itsAgent, Al-cides Serrano and Jacobs Constructors Company ofPuertoRico. Case 24-CB-885July 23, 1975DECISION AND ORDEROn September 26, 1974, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthisproceeding.Thereafter,RespondentUnion,Charging Party, and the General Counsel all filedexceptions and supporting briefs.'The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge.ORDERSPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent UnionNacional de Trabajadores, its officers, agents, andrepresentatives, andRespondent Alcides Serrano,while acting as agent of Respondent Union Nacionalde TrabaJadores, shall:1.Cease and desist from:(a)Restraining or coercing employees of JacobsConstructors Company of Puerto Rico, or the em-ployees of any other employer in Puerto Rico, fromengaging in their employment or exercising theirrights under Section 7 of the National Labor Rela-tionsAct, as amended, particularly by the use offorce or violence or threats of force or violence uponthe person or property of any employees, employersor representatives of employers, or third personsdealing with or attempting to deal with any employ-er.(b) In any other manner interfering with, restrain-ing, or coercing employees of Jacobs Constructors1The requestfor oral argumentby the Respondents is herebydenied asthe recordand briefs adequately present the issues and positions of theparties.2The Respondent Union hasexcepted to certain credibility findingsmade by the Administrative Law Judge.It is the Board's established policynot to overrulean Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvincesus that theresolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951).We havecarefullyexamined the record and find no basis for reversing her findings.3As in the companioncases, issued this day, involving RespondentUnion-UnionNacional de Trabajadoresand ComiteOrganizadorObreros enHuelga de Catalytic (Catalytic IndustrialMaintenanceCo.,Inc.),219 NLRBNo. 66, andUnion Nacional de Trabajadoresand its Agent Arturo Grant(Macal Container Corporation),219 NLRBNo. 67-where unlawful conductwas engaged in similar to that found herein,we shall modifythe Orderrecommended by the Administrative Law Judge in order to better effectuatethe policiesof the Actand serve the public interest.405Company of Puerto Rico, or the employees of anyother employer in Puerto Rico, in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Post at Respondent Union's business officeand meeting hall copies in English and Spanish ofthe attached notice marked "Appendix." 4 Copies ofsaid notice on forms provided by the Regional Direc-tor for Region 24, after being duly signed by Respon-dent Union's authorized representative, and by Re-spondent Serrano, shall be posted by RespondentUnion immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by Respondent Union to insurethat said notices are not altered, defaced, or coveredby any other material.(b)Forthwith mail copies of said notice in Englishand in Spanish, to the said Regional Director, aftersaid copies have been signed as provided above, formailing of said notice by the Regional Director toeach employee in Puerto Rico of Jacobs Construc-torsCompany of Puerto Rico, and to Jacobs Con-structors Company of Puerto Rico, for posting by it,ifwilling, at its various locations in places where no-tices to employees are customarily posted.(c)Publish said notice, at Respondent Union's ex-pense, in all newspapers of general distribution pub-lished in Puerto Rico, and in any newspaper of Re-spondent Union, in each case in the language inwhich the newspaper is printed.(d)Notify the Regional Director for Region 24, inwriting, within 20 days from the date of this Order,what steps the Respondents have taken to complyherewith.MEMBER KENNEDY,dissenting in part:For the reasons fully stated in my dissenting opin-ion inCatalytic IndustrialMaintenance Co., Inc.,219NLRB No. 66, issued this date, I dissent from mycolleagues' refusal to award backpay to those em-ployees who were prevented from working by Re-spo.ndents' unlawful restraint and coercion.As inCatalyticandMacal Container Corporation,219 NLRB No. 67, also issued this date, agents ofRespondent Nacional, particularly Respondent Al-cides Serrano, threatened company officials, employ-ees, suppliers, and others with physical harm if theyattempted to undermine the strike effort. In addition,4In the event that this Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt of AppealsEnforcing an Order of theNational Labor Relations Board." 406DECISIONSOF NATIONALLABOR RELATIONS BOARDwhen some of the striking employees sought to nego-tiate an end to the dispute, Alcides Serrano quicklysquelched the effort and then proceeded to police hisdecision with a "gang" of 8-12 pipe- and stick-wield-ing nonemployees. According to the undisputed testi-mony, Serrano announced to the employees that hehad brought "the gang with [him] to back [him] up sothat no one will go to work."For the reasons stated in myCatalyticdissent, Iwould award backpay for wages lost on account ofRespondents' unlawful conduct.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties had the opportunityto present their evidence, it has been found that we,Union Nacional de Trabajadores de Puerto Rico,and Alcides Serrano, acting as agent for the Union,have violated the law and we have been required toexecute this notice.We are committed to abide bythe following statements:WE WILL NOT engage in any violence or threat-en to injure or damage the person or property ofany employee or representative of Jacobs Con-structorsCompany of Puerto Rico or of anyother employer in Puerto Rico or any other per-son for the purpose of preventing any employeesfrom freely exercising their right not to partici-pate in any strike or their right to refrain fromengaging in any concerted activity.WE WILL NOT in any other manner interferewith, restrain, or coerce any employees in theexercise of their right to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection or to refrainfrom engaging in such activities.UNION NACIONALDE TRABAJADORES OFPUERTO RICODECISIONSTATEMENT OF THE CASEJOSEPHINEH. KLEIN, Administrative Law Judge: Pur-suant to a charge filed on April 8, 1974,1 by Jacobs Con-Unless otherwise indicated, all dates herein are in 1974structors of Puerto Rico (the Company) against Union Na-cional de Trabajadores (the Union) and Alcides Serrano,stated to be the Union's agent, a complaint was issued onJune 7 alleging that on various occasions between April 2and 19, during and after a strike against the Company, theUnion, through Respondent Serrano and another agent,engaged in various acts of coercion and other misconductin contravention of Section 8(b)(1)(A) of the Act.2Pursuant to due notice, a hearing was held before me inHato Rey, Puerto Rico, on July 18 and 19. All parties wererepresented by counsel and were afforded full opportunityto present oral and written evidence and to examine andcross-examine witnesses. Counsel for Respondent present-ed brief oral argument and a posttrial brief has been filedby the Charging Party.Upon the entire record, together with careful observa-tion of the witnesses and consideration of the brief, I makethe following:FINDINGS OF FACT1.PRELIMINARY FINDINGSThe complaintalleges,the answer admits, and I findthat:A. The Charging Party, a Puerto Rico corporation, withitsprincipal office and place of business in Hato Rey,Puerto Rico, is and has been at all times material hereinengaged in performing engineering, construction and relat-ed services. During the past year, a representative period,the Company purchased and caused to be transported anddelivered to its places of business in Puerto Rico piping,paneling, and other construction goods and materials val-ued in excess of $50,000 directly from points outside Puer-to Rico. The Company is, and has been at all times materi-al herein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.B.The Respondent Union, is and has been at all timesmaterial herein, a labor organization wtihin the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. The FactsAt the time here involved, Respondent was engaged inconstructing storage tanks and related pipes at a pollutioncontrol installation at Arecibo, Puerto Rico. Damian Cruz-Pabon was office manager at the project and Joseph Greshserved as project construction superintendent. Juan G. Per-eira-Zayas, the Company's comptroller, and Evelio Gonza-lez-Pomales, a project engineer, both with offices inRespondent's executive office in Hato Rey, also becameinvolved in the matters with which this complaint is con-cerned. Cruz, Pereira, and Gonzalez all testified on behalfof the General Counsel. Gresh is no longer associated withRespondent and could not be located at the time of thehearing.2National Labor Relations Act, as amended(61 Stat. 136, 73Stat 519, 29U S.C. § I51,et seq ). UNION NACIONAL DE TRABAJADORES407There were approximately 22 workers, including 4 "fore-men." 3 Employee Serrano,the individual Respondent, didnot appear or testify at the hearing.4 Respondents' onlywitness was Elias Samuel Castro-Ramos, organizer for Re-spondent Union.5Cruz,Pereira,and Gonzales gave consistent and sub-stantially mutually corroborative testimony. Therefore, thesummary of the General Counsel's evidence is based large-ly on a composite of their testimony.On March 28 Serrano, speaking on behalf of all the em-ployees, complained to Cruz and Gresh about what theemployees deemed inadequate medical insurance. Accord-ing to Cruz, Serrano was excited and hostile at that time.Cruz immediately communicated with Pereira, who ar-ranged to have a representative of a medical insurancecompany visit the project the following Tuesday, April 2,and the employees were so informed.On Monday, April 1, the employees worked in an atmo-sphere of complaints and hostility, principally on the partof Serrano. But there is no evidence that the employeesgave any indication or warning at that time that they ex-pected to strike. Union Organizer Castro, however,testi-fied that on Monday afternoon he was informed of thestrike by Serrano and again on Monday evening by thepresident of the Boilermakers Union. Castro also testifiedthat union authorization cards had been distributed some-time during the previous week.When Cruz and Gresh arrived at the project before 7a.m. on Tuesday, all the employees (including the four"foremen") were already there but on strike. Cruz testifiedthat Serrano,in an agitated manner and using obscenities,was leading the assembled employees. He had employeesexecute authorization cards at that time. Sometime later, arepresentative of an insurance company arrived and an im-proved insurance plan was explained to all the employees.Thereupon Cruz said that, since they had got their de-mand, the employees should return to work. Serrano, how-ever, as spokesman,said that it was now too late;the em-ployees now wanted to be represented by the Union.Pereira arrived a little later and joined Cruz and Greshin the trailer which housed the project office. Union Or-ganizer Castro also arrived on the scene and apparentlyspoke with the employees for a while and then entered thetrailer, followed immediately by Serrano and approximate-ly three additional employees. Identifying himself as aunion organizer,6 Castro said that they had union authori-3The status of the"foremen" under the Act is not an issue in the presentproceeding.Pereira gave hearsay testimony that the foremen joined thestrike out of fear. No finding is made on the basis of that testimony.4In his brief,counsel for the Company says that Serrano"was present"on July 17, when the trial was originally scheduled to begin and was post-poned until the next day The record,however,does not reflect Serrano'spresence at any time.5Ramades Acosta-Cepeda,Respondent Union's secretary-treasurer, wascalled as an adverse witness by the General Counsel and testified briefly.6 Jacobs' representatives testified that Castro identified himself as Ra-mades Acosta-Cepeda,an officer and organizer of the Union. Actually,Acosta visited the project only for about half an hour on Thursday, April 4.It does not appear that he spoke to any Company representative.Whateverthe reason was for the mistaken identity,the evidence is clear that Castroserved as the union organizer but was known as Acosta to Jacobs'represen-tatives.zation cards from all the employees and asked Pereira tonegotiate with the Union. Pereira refused. At the request ofPereira and Cruz, the employee delegation left the trailer,but said they would return. Around 11 a.m. Castro andSerrano again approached the three company representa-tives.According to Cruz, Serrano spoke for the employeesat this time. Cruz quoted Serrano as saying: "I have cardssigned by the employees also and I'm also an organizer forUnion National and we want to negotiate." Serrano wasspeaking so excitedly and loudly that Gresh ordered him tolower his voice, whereupon Serrano hurled derogatory epi-thets and said to Gresh: "You, I'm going to bust your faceand I'm going to force you out of here, you are going tohave to leave." During this meeting Castro repeated theemployees' demands, which now included wage increasesto the levels recently achieved by the Union at anothercompany and increased safety equipment as well as dis-charge of Cruz and Gresh. Castro said that the Unionwould withdraw from the picture if the Company met thestated demands. Pereira continued to reject the bargainingdemands, stating that he had no authority to negotiate.Cruz and Pereira testified that sometime during themorning of Tuesday, April 2, a representative of the Envi-ronmental Quality Board (a local governmental agency)drove onto the premises. When he emerged from his carand started toward the trailer-office, he was confronted bySerrano and other employees, who excitedly asked the vis-itorwhat he was doing there. They blocked his way to theoffice and forced him to return to his car. According toCruz, Serrano "told the man to take off his glasses that hewas going to hit him and told him he didn't have a damnthing to do there." As the man was leaving, "[t]he groupand particularly Mr. Serrano told him that if he were toreturn they would break his bones." The employees wrotedown the visitor's automobile registration and Serrano"told him that if he returned they would tear up his car."Castro was present throughout this time but said nothing.On Wednesdaymorning, Jose Coppen, Jacobs'managerof operations for Puerto Rico, accompanied Pereira to thesite.Stating that the Company agreed to meet all their de-mands, Coppen asked why the employees were striking.Serrano said that they had complained for 2 weeks andnothing had been done. He complained that the Companystillhad not produced "a written promise," although onTuesday Pereira had said he would bring one.On the morning of April 3 a supplier of Jacobs delivereda box. Serrano, with several other employees, grabbed thebox out of Cruz' hand, threw it back into the supplier'struck, closed the truck door, and loudly ordered the driverto leave. The driver readily complied.On Wednesday afternoon, while Serrano was absent,some employees, led by employee Andres Antiles-Crespo,visited the office and offered to return to work if assuredthat there would be no reprisals. Cruz agreed. The employ-ees then asked to be paid for the days of the strike. Greshrejected that demand as setting a bad precedent. The em-ployee group then went to consult their fellow workers.When they returned to state that the strike would continue,Gresh offered to pay for 1 of the 2 days. The employeedelegation again went to consult their colleagues. At thispoint Serrano arrived. When informed of the negotiations, 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDSerrano assumed control and asserted the sole right to setthe terms for returning to work. He said: "Nobody is goingback to work, we are going on with the strike." Thereuponall the employees left the premises 7 According to Pereira,Castro was present at the time but said nothing.Cruz testified that on Wednesday and again on Thurs-day Serrano left the project and later returned with some 8to 12 men who, carrying pipes and sticks, mingled with thestrikingemployees.Serrano announced that he hadbrought a "gang with [him] to back [him] up so that no onewill go to work."On Thursday another supplier attempted to deliver ma-terial.The truckdriver was "intercepted" by Serrano andother employees. The driver left the premises when Serranosaid the employees were on strike and did not want anydeliveries made.The strike continued. According to Cruz and Pereira, theCompany sought police protection on Thursday, and a po-lice lieutenant and four or five police officers were presentat the project from Thursday afternoon until around 2 or2:30 p.m. on Friday, after all the employees had been paidand had left the premises.On Friday, April 5, Pereira, accompanied by HaroldSpence, a representative of Jacobs' parent company, andEduardo R. Estrella, Esq., an attorney for Jacobs, againvisited the project. Pereira started to distribute among thestriking employees a pamphlet (or flyer)settingforth theCompany's commitment to meet all three of the employ-ees' demands.In addition, the Company agreed to paywages for half the time of the strike. Serrano preventedPereira's giving pamphlets to all the employees. Serrano"told the employees not to accept those promises, not torely on them, that the company was going to start takingreprisals againstthe employees." At that point Castro ap-proached and tried to talk with Pereira. When Pereira saidhe had nothing to say to Castro, Castro then asked if Per-eirawanted to fight. Pereira declined the invitation to fightand repeated that he had nothing to discuss with Castro.Attorney Estrella intervened, sent Pereira into the trailer-office and proceeded to talk with Castro. The nature oftheirdiscussiondoes not appear.According to Cruz, on Saturday a final settlement of thestrikewas negotiated by Pence, Pereira, and Estrella onbehalf of the Company, with Atiles for the employees. Itappears that both Serrano and Castro were present whenthe strike settlement was negotiated but did not activelyparticipate in the negotiations.8Castro testified that the Union did not become involveduntil after the employees had decided to strike. After testi-fying that he first heard of the strike on Monday eveningfrom the president of the Boilermakers Union, Castro thensaid he first learned of it from Serrano on Monday af-ternoon. Castro first visited the project on Tuesday, after7 Pereiratestifiedthat one employeelatervisited theoffice and said thathe wanted to accept the Company's offer "but that the rest of the employeeswere scared,afraid tocome back to work." No findingis here made on thebasisof this hearsay evidence.sCruz testified that it would not be "legal" for theCompanyto negotiatea settlementwith Serrano He did notexplain this statement.However, it isclear that the Company refused torecognizethe Union absentan electionand certification.the strike had begun and Serrano had obtained union cardsfrom all the employees. It was also apparently after theinsurancecompany representative had spoken to the em-ployees. Castro testified that when he first spoke to man-agement representativeson Tuesday he said that the Unionwould withdraw if the Company met the employees' de-mands and Pereirapromised to give an answer concerningthe medicalinsurancethe next day. However, Castro alsotestified that on Tuesday he told management that he hadunion authorization cards from all the employees and de-manded that Pereira negotiate a collective-bargainingagreement.According to Castro, "[a]fter the strike started,when they saw that the company did not want tosettle asto the medical plan, that they only promised things, theworkers decided that one of their demands would be recog-nitionof the union because they understood that this wasthe only way they would be well represented and so thatthe company would not continue making promises butwould execute a collective bargainingagreement."Pereirasaidhe had no authority to negotiate a contract, but themedicalinsurancequestion was under consideration andPereira wouldgive ananswer the next day. Castro furthertestified that on the next day, Wednesday, Pereira did notproduce anything on the medical plan and thus the strikecontinued. Castro testified that at that time, with all theemployees present, he was seeking "a solution to the imme-diate demands in order to end the strike and if those de-mandswere met the people would come in to work, butthen wewould have to sit down and negotiate a contract."Castro testified that on Thursday Pereira "came with thedemands satisfactorilymet, according to him, but theywere not in writing and the workers believed that if theywere not in writing they did not want them." So the work-ers stayed out on strike. On Friday, Pereira produced awriting, but since it was "not signed by hand," it was notimmediately accepted. According to Castro, the workerssaid they would return to work on Monday if they receiveda properly signed document and a guarantee against repri-sals. The necessary papers were provided Monday morningand the employees went back to work after Castro read tothem the Company's promise not to take reprisals.Castro generally denied that there had been any violenceat the project while he was present. He also denied, thoughsomewhat vaguely, that Serrano had made any threats inCastro's presence. Castro did not, and obviously could not,deny or contradict the testimony by General Counsel's wit-nesses asto specific conduct by Serrano when Castro wasnot present.The Union filed a representation petition that afternoon,April 8. That petition has been held in abeyance pendingproceedings on the present charge, which was filed thesame day.On April 17, Castro visited the project and talked to theemployees. When Gresh said that Castro should not talk tothe employees on workingtime,but should await their freetime,Castro replied that "he would talk to the employeeswhenever he felt like it." When Gresh then ordered him offthe premises, Castro replied "that he would not get out,that if anyone wanted to get him out they could come andget himout." Castro added that "if anybody had intentionsto fight with him he would fight." UNION NACIONAL DE TRABAJADORESAround April 17 the Company decided to discharge Ser-rano. Cruz and Gonzalez, a projectengineerfor Jacobs,testified that on April 19 Serrano and another employeeentered the trailer-office carrying hammers. Serrano de-manded to know the identity of the "scum" (or otherwisederogatorily described person) who had decided to dis-charge him. When Gresh acknowledged responsibility, Ser-rano, raising the hammer in his right hand, said: "I'mgoing to break up your face." According to Gonzalez, Ser-rano said he was goingto "kill" Gresh. The fellow employ-ee restrained Serrano,who thereupon swung his left hand,hitting Gresh and pushinghim againstthe wall of the trail-er.Serrano agitatedly shouted a variety of epithets untilsome fellow employees, "hearing this commotion walked inand grabbed him and got him out of the trailer." Outside,after freeing himself from the restraint of his coworkers,Serrano picked up a pipe and shouted: "Anyone who stopsme I'm going to bash in his head." Addressing Gresh andCruz,who were at the entrance of the trailer,Serrano said,"I'm going to smash you car," whereupon he struck Cruz'car with the pipe, doing an unspecified amount of damagethereto.At that point Gonzalez left the premises in his car toseek police protection. (At the time there were no tele-phone facilities at the project.) Some employees convincedSerrano that, since he had struck Gresh and was thus sub-ject to an assault charge, it would be the better part ofvalor for him to leave. Serrano then handed in his equip-ment, signed necessary papers, got his pay and left thepremises.The Union later filed a charge alleging that Serrano hadbeen discharged in violation of Section 8(a)(3). The chargewas dismissed.B. Discussion and ConclusionsSerrano,named as a respondent in the charge and com-plaint,was represented by counsel in these proceedings.However, as previously noted, he did not appear or testifyat the hearing. His unexplained failure to testify requiresan inference that his testimony would not support a de-fense to the complaint. Because of Castro's limited person-al knowledge and sketchy examination, most of the testi-monyoftheGeneralCounsel'switnesseswasuncontradicted.Respondents' counsel contends that,although most ofthe General Counsel's evidence was uncontradicted, it doesnot warrant a finding of threats or violence by Serrano orCastro because it does not appear that any criminal pro-ceedings were instituted against them.The presence or ab-sence of criminal proceedings is not determinative.Wheth-er Respondents committed unfair labor practices as allegedin the complaint will be decided on the basis of the evi-dence in this record.Respondents'counsel also argued that the GeneralCounsel failed to meet his burden of proof because he didnot present"any employees as witness to the fact that hehad been coerced or threatened or beaten by anybody."The complaint does not allege any threats or violenceaimed directly against employees. The gravamen of thecomplaint is that Respondent coerced employees and inter-fered with their statutory rights by engaging in conduct inthe presence of employees which would have the necessarytendency to restrain their freedom of action.It is unnecessary for the General Counsel to establish asa fact that any employees actually were coerced. The em-ployees could hardly fail to get the message conveyed bythe presence in their midst of a "gang" of outsiders armedwith pipes and sticks, or Serrano's protestations, for exam-ple, that he "knew how to cut faces."Additionally, it should be observed again that Respon-dents did not produce any employees as witnesses to con-tradict the General Counsel's witnesses. It is reasonable toassume that if the employees had voluntarily and freelysigned union authorization and membership applicationcards, they might be willing witnesses on behalf of the Re-spondents.It is well established "that threats made against others inthe presence of strikers coerced the strikers in violation ofthe Act."Bonnaz Embroideries Tucking, etc., Local66(V. &D.Machine Embroidery Co.),134 NLRB 879, 880 (1961),citingInternationalWoodworkers of America et al. (W. T.Smith Lumber Company),116 NLRB 507, 508 (1956), enfd.243 F.2d 745 (C.A. 5 1957).See also, e.g.,Local 3,Interna-tionalBrotherhood of ElectricalWorkers (New Power Wire& Electric Corp.),144 NLRB 1089, 1092 (1963), enfd. 340F.2d 71 (C.A. 2 (1965);Union Nacional de Trabajadores etal. (Surgical AppliancesMfg., Inc.),203 NLRB 106 (1973).The record as a whole inevitably leads to the inferencethat Respondents' course of conduct did seriously interferewith the employees' free exercise of their statutorily guar-anteed rights. It will be recalled that, according to Castro,he learned about the strike on Monday afternoon, fromSerrano. No explanation was forthcoming as to why theemployees had elected to go on strike as of Tuesday morn-ing to support their demand or for improved medical insur-ancewhen the Company had already promised that aninsurancecompany representative would talk to the em-ployees on Tuesday. Both Castro and Pereira testified thaton Tuesday Castro said that the Union would withdraw ifthe Company met the employees' demands. Such a com-mitment by the Union would have been, to say the least,somewhat unusual if the employees had freely executedtheirmembership application and authorization cards. Aspreviously set forth, Castro testified that the employees de-cided to demand recognition of the Union when "they sawthat the company did not want to settle as to the medicalplan." But it is not apparent when such alleged "decision"was made. The very earliest it could have been made withany semblance of rationality was Wednesday, when, ac-cording to Castro, the Company failed to present thepromised detail of an improved medical insurance pro-gram.Yet Wednesday afternoon the employees, through adelegation headed by employee Atiles, sought to negotiatean end of the strike. The negotiations were aborted bySerrano's bellicose conduct. Castro also testified that heand Serrano had demanded recognition and bargainingwith the Union on Tuesday, the first day of the strike. Theevidence as a whole suggests that the apparently prematurestrikemay have been instigated by Serrano in consultationwith Castro. In any event, even if the strike was a sponta-neous act by the employees, the record leaves no doubt 410 .DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it was prolonged by Serrano's threatening and coer-cive conduct.Respondents maintain that the evidence does not estab-lish that Serrano was acting as an agent of RespondentUnion.So far as appears,he was not an officer or a paidemployee of the Union. There was no direct evidence thathe was ever formally or expressly appointed as an "agent"of the Union? But that does not dispose of the "agency"issue,under the Act.Serrano and his brother, Efrain Serrano, had both beenworking forCatalyticIndustrialMaintenanceCo., Inc., ata construction project for Merck,Shape & Dohme Quim-cals de Puerto Rico,Inc., in November and December1973, whenRespondentUnion conducteda strike. In anunfair labor practice proceeding against the Union arisingout of the Catalytic-Merck strike, it was alleged in the com-plaint and admitted in the Union's answer that both theSerrano brothers,members of the Catalytic organizingcommittee,were"agents" of the Union.Cases 24-CC-168and 24-CC-169 and 24-CB-877 and 24-CB-878, awaitingdecisionby Administrative Law Judge Sidney D. Goldberg[219 NLRB No. 66 and 219 NLRB No. 67].In the presentcase, Castro conceded that Serrano had been the Union's"contact" at Catalytic and played the same role at Jacobs.While at Catalytic, Serrano had acquired a supply ofblank union authorization cards.The evidence is undisput-ed that he had such cards executed by Jacobs' employeeson Tuesdaymorning, thefirstdayof the strike. But onMonday, the day before, Serrano had informed Castro ofthe strike.It is inconceivable that Serrano had not at leastby Monday afternoon obtained Castro's approval and as-surances that the Union would sponsor the strike. It isequally inconceivable that Castro and Serrano failed toagree that Serrano would obtain union authorization cardsfrom the employees.Thereafter,throughout the strike,Serrano served as theprincipal spokesman for the employees. And, as Castro tes-tified, "when you talk for the employees you talk for theunion."Additionally, Cruz crediblytestified that Serranoinformed management representatives that he was a unionagent.Such statements were made in the presence of Cas-tro,who,so far as appears,gave no indication of dis-agreement.The evidence as a whole establishes that Serrano was, ineffect,the Union"resident agent" at the Jacobs project inArecibo.As the Union's agent,Serrano directed the courseof the strike,under the general guidance of Castro.Castrodid nothing to prevent or restrain Serrano's bellicosity. Onthe contrary,at least on the occasion when Serrano threat-ened the quality control board's representative and pre-vented his conferring with management personnel,Castrowas present and made no"effort to disassociate theUnion's efforts from the threats."Food StoreEmployeesUnion,Local 347 (DavisWholesaleCo.),165NLRB 264,268 (1967).Indeed,as stated above,Castro himself invitedPereira to fight onApril 5,and onApril17, threatened tofight anybody who attempted to prevent his talking to Ja-cobs employees in work areas whenever he chose.In testi-fying, Castro gave the clear impression that he deemed vir-tually any conduct,legal or illegal,to be justified to furtherthe employees' and the Union's interests.On all the evidence,it is concluded that during the strikeSerrano was acting as the Union's agent within the mean-ing of Section 2(13) of theAct. Accordingly,the Union isresponsible for his coercive and threatening conduct. Addi-tionally,since he was acting as an agent of the Union,Serrano is personally guilty of violating Section 8(b)(1)(A)of the Act.On April 17, Castro,clearly acting as an agent of theUnion,threatenedto fight anybodywho attempted to pre-vent his speaking with the employees whenever he chose. Itis thus clear that the Union'spattern of coercive andthreatening conduct was a continuing one. It is concludedthat onApril 17 the Union,through Castro, violated Sec-tion 8(b)(1)(A) of the Act.The evidence also establishes that on April 17 and 19Serrano threatened and assaulted management representa-tiveswithin view of other employees.So far as appears,when he threatened Gresh with a hammer and then shovedhim, Serrano was reacting to his own discharge rather thanspecifically furthering the Union's interests.However, theUnion filed a charge with the Board concerning Serrano'sdischarge and there is no suggestion that the Union disap-proved or attempted to disassociate itself from Serrano'scontinued belligerency.Serrano's conduct in that periodwas apparently condonedby the Union,and part of thecontinuing general pattern of coercion and restraint.CONCLUSIONS OF LAW1.Jacobs Constructors Company of Puerto Rico is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.Union Nacional de Trabajadoresis a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Respondent Alcides Serrano is an agent of Respon-dent Union within the meaning of Section 2(13) of the Act.4.By the acts and conduct described in section II,above, Respondents have restrained and coerced,and arerestraining and coercing,employees in the exercise of therights guaranteed them under Section 7 of the Act andthereby have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(b)(1)(A) of theAct.9 In this connection,on direct examination of Respondents'counsel, Cas-tro testified:Q. Do you knowifAlcides Serrano has ever been named representa-tive,or organizer,or officer of the union?A. No, he has never been a member of the union in anycategory.Q. Didyou while being theregiveMr. Serrano any authority to actin the name of the union?A. No, sirTHE REMEDYHaving found that Respondents have engaged in and areengaging in unfairlabor practices within themeaning ofSection 8(b)(1)(A) of the Act, I shall recommendthat eachRespondentbe orderedto cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies ofthe Act. UNIONNACIONALDE TRABAJADORES411The Charging Party,however,urges that remedial actionbe required in addition to thecustomaryprovisions. Insupport ofits request,the Charging Party asks that officialnotice be taken of the following additional proceedings,which allegedlyestablish the RespondentUnion's "procliv-ity" for violatingthe Act:Union Nacional de Trabajadores (SurgicalApplicancesMfg., Inc.),supra,203 NLRB 106 (1973).Like the presentcase,that case concerned threats and violence engaged inby the Union and Acosta in November 1972 for the pur-pose of preventing employees'refusing to participate in astrike.Upon theRespondents'default, the Board on April23, 1973,issued an order againstboth the Union and Acos-ta restraining violations essentially similar to those foundin the present case.Union Nacional de Trabajadores (ConstructionsWerl,Inc.),Cases 24-CB-861, 24-CB-863, and 24-CC-163. Case24-CB-861 (which hadbeen consolidated withCase 24-CC-163) [219 NLRB No. 66] involved the Union's allegedviolation of Section 8(d) of theAct by strikingwithoutgiving statutorily required notices.A temporaryrestrainingorder and then,after hearing,a preliminary injunctionwere granted under Section 10(j) of theAct. (D.P.R. CivilNo. 746-73.) Proceedings were later instituted against Re-spondentfor contempt of the injunction.The Board pro-ceeding wasended by astipulation and consent order(DS-522)and judgmententered bythe court of appealson March 15, 1974 (No. 74-1066) [502 F.2d 1160 (C.A. 1,1974)].Case 24-CB-863 involvedalleged threats and vi-olence during a strike.This casealso was endedby a stipu-lation and consent order(DS-521)and judgment of en-forcementby the courtof appeals(No. 74-1054, March 7,1974) [502 F.2d 1160 (C.A. 1, 1974)].In referring to these cases,the Charging Party fails tonote that the Board orders enforced by the courts appar-ently containnonadmission clauses. The stipulations forsettlement set forth the text of the orderswhichit is agreedthat "the Board may enter. . . forthwith." The text of theorders soprescribedcontains a statement that "it is under-stood thatthe signing of this Stipulationby theRespon-dent union does not constitute an admissionthat it hasviolated theAct."While theBoard Orders(DS-522 andDS-523)do not themselves contain express nonadmissionclauses, they do provide thatthe stipulationsare "herebyapprovedand made a part of the record."Additionally,neither the stipulations nor the orders contain any factualstatements or findings that violations have been commit-ted.UnionNacionaldeTrabajadores (CatalyticIndustrialMaintenanceCo.,etal.),supra,Cases 24-CC-168, 24-CC-169 24-CB-877, and 24-CB-878. [219 NLRB No. 66and 219 NLRB No. 67.]In these cases, the complaint al-leged,inter alia,violence and threats in the course of astrike commencingon or about November 20, 1973, andcontinuing until December1, 1973, when itwas restrainedand then enjoinedby a UnitedStatesDistrictCourt.Compton v.Union Nationalde Trabajadores,D.P.R., CivilNo. 1060-73. In theBoard proceeding,a settlement agree-ment was reachedby theGeneral Counsel and the Respon-dents.However,upon objection of the Charging Parties,Administrative Law JudgeGoldberg rejected the settle-ment.The case was heard in May 1974 and is now awaitingdecision.Union Nacional de Trabajadores(Macal ContainerCorp.),Case 24-CB-888 [219 NLRBNo. 67].The complaint in theMacalcase alleges numerous threats and acts of violenceby Respondent Union and its agents,including Castro, inthe course of a strike commencing on April 23,1974, with-in a week after Castro is here found to have made threatsin the present case.TheMacalcase was heard by Adminis-trative Law Judge Eugene E. Dixon on August 6 and 7,1974, and is now awaiting decision.The Board has held that neither injunctions under Sec-tion 10(j)nor consent orders and judgments of enforce-ment pursuant to settlement agreements constitute evi-dence of a "proclivity" to violate the Act.Teamsters, Local70 (C & T Trucking Co.),191NLRB 11 (1971).A fortiorisettlement agreements which,like those in theWerlcases,contain "nonadmission"clauses cannot establish a "pro-clivity."Similarly,under C &T Trucking,a "proclivity" onthe part of Respondent Union to violate the Act would notbe shown by judgments holding it in contempt of a 10(j)injunction.Thus,in the present case we are left with only theSurgi-cal AppliancesMfg., Inc.. supra,default order against Re-spondent and the findings in the present case as the basisfor finding a "proclivity"on Respondent's part to violatethe Act. In C &T Truckingthe Board held that a broadcease-and-desist order was not appropriate despite"13 set-tlementagreements,oneBoard decision,oneTrialExaminer's decision to which no exceptions were filed andanother which is currently before the Board,a civil andcriminal contempt adjudication in one case,and a prelimi-nary injunction in another,all involving the Respondentherein."On the other hand,the Board has found a "pro-clivity" sufficient to warrant a broad order in at least onecase where there was evidence of only one prior violationby the respondent union.Teamsters,Chauffeurs,Helpersand Taxicab DriversLocal 327(Hartmann Luggage Compa-ny),173 NLRB 1403 (1968).Although it held the Board'sOrder insufficiently specific,the Court of Appeals for theSixth Circuit expressly held that there was sufficient evi-dence to support the Board's "proclivity" finding. (419F.2d 1282, 1284.)While C &T Truckingreflects a restrictive view andpostdatesHartmannLuggage,it is distinguishable from thepresent case in a major respect.In C &T Truckingtheviolations involved were of a different type from those in-volved in the earlier cases,whereas the violations found inthe present case are of the same type as and very similar tothose which the Union was found to have committed in theSurgical Appliancescase.Accordingly,I find that Respon-dent Union has demonstrated a "proclivity"for engagingin the type of coercive conduct shown in the present case.In any event,without reference to any other proceed-ings,the evidence in the casesub judicemay in itself estab-lish the need for extraordinary remedies. As recently saidinLocal Union No.69,Sheet Metal Workers(Wind HeatingCompany),209 NLRB 875 (1974), fn. 2: "TheBoard haslong held that a broad remedial order is appropriate when-ever a proclivity to violate the Act is established either byfacts compelled by a particular case. . .or by prior Board 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision against the respondent at bar based upon similarunlawful conduct in the past."In the present hearing Acos-ta and Castro made it clear that,as agents for the Union,they held the Act and its administration in contempt. Forexample,Acosta, called as an adverse witness by the Gen-eral Counsel,proclaimed:"In respect to this the only thingwe have to say is that these are fabricated cases and we donot wish to continue with this spectacle."Castro also pro-tested that he "does not recognize the authority of the lawor of the Board that administers the law."He testified fur-ther:The main [function of an organizer for RespondentUnion]is to see that the workers' rights are respected,that the laws that are in effect in this country be ap-plied in a manner favorable to the workers and whenthey cannot be they should be violated.ssssFirst of all we [Union organizers]explain to [theworkers] the unfairness of the Taft-Hartley Law whichrepresents a straight jacket for the workers because itdoes not permit the normal development of organiza-tion;that law represents a whole bureaucratic systemwhich only serves to delay the organization processand permits lawyers like [the Company's attorney] andcompanies like Jacobs[to] go over the wishes of themajority of the employees in a shop.And toward the end of the hearing Castro persisted againinmaking sure"that people will understand that we arehere against our will, that we do not acknowledge any au-thority of the Board over us." These purely gratuitousprotestations,it should be borne in mind,were in lieu ofany attempt to provide substantial or significant evidencein defense against the factual allegations of the complaint.On the basis of the pronouncements and demeanor ofAcosta and Castro,I have no hesitancy in concluding thatextraordinary remedies are called for to provide any rea-sonable hope of preventing further violations of the Act byRespondent Union and its various agents, including Re-spondent Serrano.Teamsters,Chauffeurs,Warehousemenand Helpers Local 85(West Transportation,Inc.),180NLRB 709, 717-718(1970).With this in mind,I turn toconsideration of the specific remedies requested by theCharging Party.1.Reimbursement of the Charging Party's and the GeneralCounsel's Expenses:As the Charging Party recognizes, it isa "general and well-established principle that litigation ex-penses are ordinarily not recoverable."Heck's,Inc.,191NLRB 886, 889,reversed in pertinent partsub nom. FoodStore Employees,Local 347 v. N.L.R.B.,476 F.2d 546 (C.A.D.C. 1973),remanded 417 U.S.1(1973).On the otherhand,imposition of such costs is proper"in order to dis-courage future frivolous litigation,to effectuate the policiesof the Act, and to serve the public interest."Tiidee Prod-ucts,Inc.,194 NLRB 1234,1236 (1972).In view of Respondent's agents' proclaimed refusal to"acknowledge"the "authority"of the Act and the Boardthat administers it and their position that the law "shouldbe violated"if it conflicts with the Union's view as to thebest interests of the "workers,"there is ample reason tobelieve that only a substantial and immediate monetaryburden will serve to deter further resort to violence andthreats of violence to impose the Union'swill on employeesand employers alike. Thus,itmay well be said that assess-ment of such costs is clearly necessary to effectutate thepolicies of the Act and serve the public interest.There is, however,serious question as to whether Re-spondents' litigating this case may be termed"frivolous"within theTiideedecision.Respondents'failure to presentany substantial defense and Respondent Serrano'sunex-plained failure to testify certainly suggest that Respondentswere not litigating in good faith.Acosta'sand Castro'sstatements strongly reinforce this impression.On the otherhand,respondents generally have the right to require thatthe General Counsel be put to his proof initially. And, de-spiteRespondents'failure to present any evidence contra-dicting the plethora of evidence against Serrano,there wassome plausible basis for Respondents'argument that hewas not an"agent" of the Union.Accordingly,while thematter is not entirely free from doubt,it is concluded thatin the present case it would not be appropriate at this timeto depart from the general rule against assessment of thecosts of litigation.102.A broad order:While loudly proclaiming great con-cern for the plight of workers,theUnion,through itsagents,has resorted to brute force and threats of violenceto deprive employees of the freedoms which the Act is de-signed to protect.As set forth, Castro stated the Union'sposition that laws"should be violated"when they cannotbe applied in the way the Union believes is "favorable totheworkers."And the Union'sconduct in the presentcase " makes it clear that the Union does not consider as"favorable to the workers"anyapplication of the lawwhich permits them to choose not to honor a strike sup-ported by Respondent Union.The present record,there-fore, provides strong reason for fearing or predicting thatRespondent will embark upon a similar course of strong-arm tactics to enforce any strike it might call at any time inthe future.Accordingly,a broad cease-and-desist order ishere appropriate.See, e.g.,N.L.R.B. v. Teamsters, Local327 [Hartmann Luggage Co.],419 F.2d 1282,1884 (C.A. 6,1970);N.L.R.B. v.Local 138,138A and 138B,InternationalUnions of Operating Engineers[Cafasso Lathing & Plas-tering,Inc.],377 F.2d 528(C.A. 2, 1967).As suggested bythe Charging Party,the order will be limited geographicallyto Puerto Rico.3.LostWages:The Charging Party requests that Re-spondents he required to make compensation for wageslost by employees"who were prevented from entering towork because of the Respondents'violent conduct."It is perhaps sufficient here to point out,as the Charging10No opinion is here expressed as to whether such remedy would beappropriate if the litigation were to be further extended.Presumably theBoard will be at liberty to impose such a requirement at a later stage of theproceedings(Union de Tronquistas de Puerto Rico, etc. (F. F. Instrument Cor-poration),210 NLRB1040 (1974) ), particularlyif the pendingCatalyticandMacalcases should result in orders against the Union and thus establish abroader"pattern of repeated unlawful actions."OrionCorp.,210 NLRB 633(1974).1'As well as in theSurgicalAppliancescase,supra. UNIONNACIONALDE TRABAJADORESParty apparently recognizes,thalt to date the Board hasdeclined to grant any such remedy in strike violence cases.Union de Tronquistas de Puerto Rico,etc. (Lock Joint Pipe &Co. ofPuerto Rico),202 NLRB 43(1973). Contrary to theCharging Party's contention,IunderstandLockJointastotally rejecting a backpay remedy in cases like this. Beingbound by Board rulings,Ihave no authority to considerthe Charging Party's arguments in favor of reconsideringtheLock Jointrule."As already indicated,I find that effectuation of the poli-cies of the Act requires that special measures be taken toassure employees of their freedom to refrain from support-ing the Union if they so desire. SeeUnion de Tronquistas dePuerto Rico,etc. (F.F. Instrument Corporation),supra,andcases there cited.The fundamental condition for the pro-tection of employee rights is the employees'knowledge ofthose rights.The individual employee must have assurance12No opinionis here expressedas to whetherthere is sufficientprobativeevidence to warranta findingthat any employees did lose anywages as aresult of the Union's restraintor coercion. Cf Unionde Tronquistas de Puer-to Rico, etc. (F.F. Instrument Corporation), supra413that their guaranteed freedoms will be protected againstincursions by unions as well as by employers.In the cir-cumstances of the present case,involving a small project ina somewhat isolated location,it appears necessary that no-tice be sent to each individual employee.And, since Jacobsapparently operates numerous relatively small projects, itappears wise,as a preventive measure,to require that allJacobs'employees be given appropriate assurance thattheir rights will be protected.Accordingly,I shall recom-mend that Respondents be required to send copies of theprescribed notice to all employees of Jacobs Constructorsin Puerto Rico.As is customary,I shall also recommend that Respon-dents be required to provide copies of the prescribed noticefor posting by Jacobs.Additionally,since it has been foundthat Respondents are likely to engage in similar miscon-duct with respect to other employees,I shall provide thatsufficient copies of the notice be made available to theRegional Director to furnish to other employers if andwhen it should appear that Respondent Union is engagingin or about to engage in similar activity with respect to theemployees of such other employers.[Recommended Order omitted from publication.]